Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 4, 2015

                                            No. 04-15-00151-CV

                         IN RE Dr. Richard Bruce DE BENEDETTO, M.D.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On May 29, 2015, relator Dr. Richard Bruce DeBenedetto filed a “corrected” petition for
writ of mandamus, along with a motion for extension of time to request rehearing of his
previously filed petition for writ of mandamus. The court has considered relator’s corrected
petition and is of the opinion that relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

        Relator’s motion for extension of time to request rehearing is DENIED. See TEX. R. APP.
P. 4.5(b).

           It is so ORDERED on June 4, 2015.


                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.


                                                            ___________________________________
                                                            Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause No. 111069C, styled In the Interest of E.D., E.D., I.D., and J.D., Children,
pending in the County Court at Law, Kerr County, Texas, the Honorable Cathy Morris, Associate Judge, presiding.